Plaintiff in error, Joel Collins, was convicted of larceny of domestic animals, at the May, 1913, term of the district court of Marshall county and his punishment fixed at imprisonment in the state penitentiary for a term of two years. The appeal was filed in this court on the 17th day of November, 1913. The Attorney General has filed a motion to dismiss the appeal on the ground that the plaintiff in error has abandoned the appeal and become a fugitive from justice and cannot now be made to respond to any judgment of this court. A satisfactory showing in support of the motion is attached thereto. It is the judgment of the court that the motion should be sustained and the appeal dismissed. It is so ordered. Mandate forthwith.